  Case 3:20-cv-01086-JPG Document 9 Filed 10/27/20 Page 1 of 6 Page ID #52




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARNELL W. MOON, #34077-044,                      )
                                                  )
                               Plaintiff,         )
                                                  )
vs.                                               )         Civil No. 20-cv-01086-JPG
                                                  )
UNITED STATES,                                    )
                                                  )
                               Defendant.         )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Darnell W. Moon, an inmate in the custody of the Federal Bureau of Prisons

(BOP) who is currently incarcerated at the United States Penitentiary in Marion, Illinois (USP-

Marion), filed a Complaint in the Circuit Court for the First Judicial Circuit, Williamson County,

in the State of Illinois. Moon names ten defendants in connection with claims he was denied toilet

paper used to keep clean in compliance with his religious beliefs. See Darnell W. Moon v. Melissa

Winn, et al., Case No. 2020-L-123 (filed Sept. 15, 2020). This Complaint appears to be virtually

identical to Complaint he filed in Case No. 20-cv-646-JPG (State Case No. 2020-L-47). He seeks

relief for alleged violations of federal and state law.

        Defendants removed the case to this Court pursuant to the Federal Employees Liability

Reform and Tort Compensation Act of 1988, a federal statute commonly known as the “Westfall

Act.” For actions commenced in state court, as here, the Westfall Act calls for removal to the

federal district court “embracing the place in which the action or proceeding is pending.” See

Osborn v. Haley, 549 U.S. 225, 230 (2007) (citing 28 U.S.C. § 2679(d)(2)). The underlying case

was properly removed to this federal judicial district because it embraces Williamson County,

Illinois.

                                                   1
    Case 3:20-cv-01086-JPG Document 9 Filed 10/27/20 Page 2 of 6 Page ID #53




        The Westfall Act grants federal employees absolute immunity from tort claims arising out

of acts undertaken in the course and scope of a federal employee’s employment. See Osborn, 549

U.S. at 230 (citing 28 U.S.C. § 2679(b)(1)). It amended the Federal Tort Claims Act (FTCA),

28 U.S.C. §§ 1346, 2671-80, to require substitution of the United States as a defendant in a tort

suit brought against a government employee. Id. at 230. It empowers the Attorney General to

certify that a federal employee sued for wrongful or negligent conduct “was acting within the scope

of his office or employment at the time of the incident out of which the claim arose,” and renders

the Attorney General’s certification1 “conclusiv[e] . . . for purposes of removal.” Id. (citing

28 U.S.C. §§ 2679(b)(1), (d)(1), (2)). Upon such certification, the United States is substituted in

place of each employee, and each employee is dismissed. Id. (citing § 2679(d)(2)). The action is

then governed by the FTCA.

        In this case, the United States Attorney, by his designee, certified that all of the defendants

were BOP employees acting within the scope of their employment at the time of the events giving

rise to the Complaint. (Doc. 1 at ¶¶ 3, 8-9, Ex. B). Accordingly, the United States shall be

substituted in place of all individual defendants, and they shall be dismissed. This case will be

governed by the FTCA.

        However, the case won’t go far. Moon is well-known to this Court because he has been

subject to a filing restriction since 2016. See Moon v. Dodrill, Case No. 15-cv-876-MJR-SCW

(S.D. Ill. May 13, 2016) (Doc. 68). Plaintiff was originally sanctioned for committing fraud in

connection with his application for leave to proceed in forma pauperis (IFP). Id. When asked to




1
  A United States Attorney may issue the certification in lieu of the Attorney General. See 28 C.F.R.
§ 15.4(a). In the instant case, the United States Attorney delegated this authority to the Chief of the Civil
Division, who certified that all defendants were acting with the scope of their employment at the time of
the incidents out of which the claims arose.

                                                     2
    Case 3:20-cv-01086-JPG Document 9 Filed 10/27/20 Page 3 of 6 Page ID #54




disclose his litigation history, Plaintiff omitted sixty (60) cases filed during his incarceration

between 2008 and 2014 and more than three (3) “strikes” under 28 U.S.C. § 1915(g).2 The Court

found that Plaintiff’s omissions were material, intentional, and fraudulent and entered an Order

prohibiting him from “filing any further litigation in this Court until he pays all outstanding

fees.”3 (Doc. 68, p. 5) (emphasis added). At the time the filing restriction was imposed, Plaintiff

owed more than $2,900.00 in unpaid filing fees.4

        Plaintiff filed a motion to rescind the filing restriction in June 23, 2020, and it was denied

on July 21, 2020. See Moon v. Dodrill, Case No. 15-cv-876-JPG (Docs. 77 and 80). This Court

reviewed Plaintiff’s litigation history and found that he exercised virtually no self-restraint from

abusive litigation while the 2016 filing restriction was in effect. (See Doc. 80). He continued

filing suits for civil damages in other federal district courts. Moon v. Dodrill, Case No. 15-cv-876-

JPG (Doc. 79, p. 2) (citing Case Nos. 16-cv-208 (E.D. Mo.), 16-cv-1866 (M.D. Tenn.), 17-cv-125

(E.D. Mo.), 17-cv-132 (E.D. Mo.), 18-cv-117 (E.D. Mo.), 2019-cv-17 (E.D. Mo.), and 2019-cv-

1355 (D. Ore.)). Meanwhile, Plaintiff paid none of the fees that were due when the original filing




2
  See Moon v. Samuels, No. 15-cv-861-JPG-SCW (S.D. Ill.) (Doc. 103, pp. 1-2) (citing Green v. Warden,
U.S. Penitentiary, 699 F.2d 364 (7th Cir. 1983) (federal court may take judicial notice of other court
proceedings related to the matter at bar)); Moon v. Walton, No. 15-cv-889-JPG-SCW (S.D. Ill.) (Doc. 87,
p. 1); Moon v. Rivas, No. 15-cv-890-JPG-DGW (S.D. Ill.) (Doc. 19; Doc. 29, p. 3); Moon v. Rivas, No. 15-
cv-891-SMY-PMF (S.D. Ill.) (Doc. 69); Moon v. Garcia, No. 15-cv-921-SMY-RJD (S.D. Ill.) (Doc. 43).
3
  At the time, Moon was also subject to a filing restriction in a habeas action. See Moon v. Roal, No. 12-
cv-982-DRH (Doc. 12) (“[A]ny future civil action petitioner may file in this Court (including any action
seeking habeas relief), shall not be considered by the Court until full payment of the filing fee for this case
has been made).
4
  Moon owed the following amounts: Moon v. Roal, No. 12-cv-983-MJR-SCW ($350.00); Moon v. United
States, No. 12-cv-1090-JPG ($332.02); Moon v. Samuels, No. 15-cv-861-JPG-SCW ($400.00); Moon v.
Dodrill, No. 15-cv-876-JPG ($350.00); Moon v. Walton, No. 15-cv-889-JPG-SCW ($400.00); Moon v.
Rivas, No. 15-cv-890-JPG-DGW ($350.00); Moon v. Rivas, No. 15-cv-891-SMY-PMF ($350.00); Moon v.
Garcia, No. 15-cv-921-SMY-RJD ($350.00); Moon v. Roal, No. 12-cv-636-CJP ($5.00); Moon v. Roal,
No. 12-cv-982-DRH ($5.00); Moon v. Roal, No. 12-cv-1070-DRH ($5.00); Moon v. Roal, No. 13-cv-68-
DRH ($5.00).

                                                      3
     Case 3:20-cv-01086-JPG Document 9 Filed 10/27/20 Page 4 of 6 Page ID #55




restriction was imposed. He still owes this court more than $2900.00 in unpaid filing fees.5 Given

all of this, the Court deemed it necessary and appropriate to extend the filing restriction for another

two years, as follows:

          . . . Plaintiff’s FILING RESTRICTION REMAINS IN EFFECT and is
          EXTENDED. Accordingly, Plaintiff is prohibited from filing any further litigation,
          including any papers in a civil action, in this District until such time as his
          outstanding filing fees of $2,902.00 are paid in full. See Support Sys. Int’l, Inc. v.
          Mack, 45 F.3d 185 (1995); Newlin v. Helman, 123 F.3d 429, 437 (7th Cir. 1997).
          The filing restriction does not extend to a notice of appeal filed in this case, a
          petition for writ of habeas corpus, or any pleadings filed as a defendant in a criminal
          action. Id. Unless some other action is taken by the Court, any petition for writ of
          habeas corpus Plaintiff files in this District should be considered denied and
          dismissed thirty (30) days after it is filed. Plaintiff may seek modification or
          rescission of this Order, by filing a motion in this Court no earlier than two years
          from the date of entry of this new Order (no sooner than July 21, 2022).

(Doc. 80, p. 3) (emphasis in original). Plaintiff has appealed this decision. Not surprisingly,

neither the original nor the extended filing restriction has deterred Plaintiff. Since June 2020, this

Court has received at least thirteen (13) additional cases filed by Plaintiff in state court and

removed by the defendants.

          Removal of this case by the defendants was proper. Moon’s filing restriction did not

abrogate the absolute right of the defendants to remove the underlying case from state to federal

court. See, e.g., In re Matter of Skupniewitz, 73 F.3d 702, 705 (7th Cir. 1996) (sanction against

plaintiff that prohibited filing complaints or motions did not prevent defendants from removing

the action to federal court). Moreover, the Court finds Moon’s Response to the Notice of Removal

(Doc. 7) unpersuasive. Simply put, Moon cannot dodge the restriction by filing an action in state

court and waiting for the defendants to remove the matter to federal court.




5
    See id.

                                                    4
  Case 3:20-cv-01086-JPG Document 9 Filed 10/27/20 Page 5 of 6 Page ID #56




       His conduct is no different than other restricted filers, who remain undeterred by a filing

restriction imposed in one federal judicial district and begin filing lawsuits in other federal judicial

districts. See, e.g., Tidwell v. Cunningham, Case No. 18-cv-1448-SMY (S.D. Ill.) (Doc. 9)

(dismissing case transferred from Northern District of Texas as fourth unlawful attempt to

circumvent filing restriction and imposing additional monetary sanctions against litigant); Akers

v. United States, Case Nos. 20-cv-581-JPG (Doc. 13), 20-cv-592-JPG (Doc. 8), and 20-cv-638

(Doc. 8) (administratively closing cases removed from the Circuit Court for the First Judicial

Circuit, Williamson County, Illinois). This Court does not tolerate such conduct. Doing so would

render the filing restrictions meaningless. This case represents yet another attempt by Moon to

circumvent the filing restrictions, avoid the Prison Litigation Reform Act’s “three-strikes” bar to

litigation, and dodge his filing fee obligations in federal court. This Court will not allow him to

proceed in this manner. The case shall be ADMINISTRATIVELY CLOSED.

                                             Disposition

       The Clerk of Court is DIRECTED to SUBSTITUTE the UNITED STATES in place of

ALL INDIVIDUAL DEFENDANTS in CM/ECF, and ALL INDIVIDUAL DEFENDANTS

are DISMISSED with prejudice. The Clerk of Court is DIRECTED to RECHARACTERIZE

this action as being brought pursuant to the Federal Tort Claims Act.

       To the extent the allegations raise constitutional claims pursuant to 42 U.S.C. § 1983 or

Bivens against the individual defendants, the Court finds that removal is still proper. See 28 U.S.C.

§§1441, 1443, 1446, and 1331. Likewise, administrative closure of this case is also appropriate

for the reasons set forth herein.

       IT IS ORDERED that this case is ADMINISTRATIVELY CLOSED.




                                                   5
  Case 3:20-cv-01086-JPG Document 9 Filed 10/27/20 Page 6 of 6 Page ID #57




       Moon is REMINDED that as long as the filing restriction imposed in Moon v. Dodrill,

Case No. 15-cv-876-JPG (Doc. 80) or any other applicable filing restriction remains in effect, the

Clerk of Court will return unfiled any papers submitted to this Court in violation of said

restriction(s). To deter future similar misconduct, Moon stands WARNED that he shall receive

increasingly harsh sanctions, including but not limited to monetary fines, for further attempts to

avoid the filing ban.

       IT IS SO ORDERED.

       DATED: October 27, 2020                              s/J. Phil Gilbert
                                                            J. PHIL GILBERT
                                                            United States District Judge




                                                6
